Citation Nr: 1633009	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-28 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Consolidated Payment Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by the [redacted] from November [redacted], 2012 to November [redacted], 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Consolidated Payment Center in Ft. Harrison, Montana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking payment of the costs associated with medical services he received at [redacted] from November [redacted], 2012 to November [redacted], 2012.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2014).  As there is no indication from the record, nor has the Veteran alleged, that he meet any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA care within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 C.F.R. §§ 17.1000-1008 (2011).

The Board notes that changes were made to 38 C.F.R. §§ 17.1001 and 17.1002 in December 2011; the changes were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.

Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) which defines a health-plan contract includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395(c)) or established by section 1831 of that Act (42 U.S.C. 1395(j)).  See 38 U.S.C.A. § 1725(f)(2)(B)) (generally known as Medicare).

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-127 §1(a), (b); 123 Stat. 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a minimal portion of the costs associated with emergency treatment in a private facility, but the Veteran would be responsible for the remainder of the costs.  An example provided in the House Report described circumstances in which a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Rep. 111-55 (March 26, 2009).  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place, as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(g).  Accordingly, if the Veteran has a health-plan contract as defined by the statute, this coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g).

In this matter, the claim on appeal for reimbursement of medical expenses was denied based upon a finding that the Veteran had coverage under a health-plan contract for payment or reimbursement of the medical treatment; specifically, Medicare Parts A and B.  See the decision dated January 2013 and the statement of the case dated June 2014.

Critically, however, the records of the Veteran's treatment at St. Vincent Hospital, as well as any related billing statements including verification of Medicare Parts A and B coverage, are not contained in the claims file.  As this information is pertinent to adjudication of the pending claim, the matter must be remanded in order to obtain these outstanding records.

In addition, the Veteran has indicated that he initially sought care at the VA Medical Center (VAMC) in Los Angeles, California on November 6, 2012 and, after leaving the VAMC, was contacted by a VA physician and told to seek emergency treatment at the nearest medical facility.  See, e.g., the Veteran's statement dated February 2013.  A review of the record shows that the Veteran's VA treatment records dating from February 2012 have not been associated with the claims file.  As such, these records must be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's complete VA treatment records dating from February 2012 to the present, including all medical and administrative records.  All records so obtained should be associated with the Veteran's VA claims file.

2. The AOJ should send the Veteran a letter, including the appropriate release of information forms, requesting the Veteran to provide information concerning the date of his enrollment in Medicare (or any other health-plan coverage), as well as any billing information related to the treatment he received at St. Vincent Hospital from November 7, 2012 to November 10, 2012.  The Board is particularly interested in records pertaining to the dollar amount paid by Medicare and/or any other health-plan coverage for charges billed by St. Vincent Hospital stemming from the Veteran's treatment, as well as any out-of-pocket charges to be paid by the Veteran.  All such available documents should be associated with the claims file.

If the Veteran is unable to provide information which specifically shows whether he had Medicare coverage for the expenses at issue, and St. Vincent Hospital is unable to provide the specific information, the Social Security Administration, with authorization from the Veteran, should be asked to provide records which document whether the Veteran was covered by Medicare A and/or Medicare B for the dates relevant to this appeal.

3. Following any further development that the AOJ deems necessary, the Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

